EXHIBIT 10.1
 
Joinder Agreement
December 1, 2015


Credit Suisse Securities (USA) LLC
Barclays Capital Inc.
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010


Ladies and Gentlemen:


Reference is made to that certain purchase agreement (the "Purchase Agreement"),
dated as of November 3, 2015, initially by and among PSPC Escrow II Corp. (the
"Escrow Issuer"), a wholly-owned unrestricted subsidiary of Platform Specialty
Products Corporation (the "Company"), the Company, the guarantors party thereto
and you, as representatives of the several purchasers (the
"Initial Purchasers"), concerning the issuance and sale of the Notes by the
Escrow Issuer to the Initial Purchasers. Capitalized terms used herein but not
defined shall have the meanings assigned to such terms in the Purchase
Agreement.


Each of the parties hereto agrees that this Joinder Agreement is being executed
and delivered in connection with the issue and sale of the Notes pursuant to the
Purchase Agreement and as an inducement to the Initial Purchasers' agreement to
purchase the Notes:


1. Joinder. Each of the parties hereto hereby acknowledges that it has received
and reviewed a copy of the Purchase Agreement and all other documents it deems
necessary to review in order to enter into this Joinder Agreement, and
acknowledges and hereby agrees to join and become a party to the Purchase
Agreement and to be bound by the terms, conditions, covenants, agreements,
representations, warranties, acknowledgements and other provisions of the
Purchase Agreement with all attendant rights, duties and obligations stated
therein (including without limitation, the obligations of an indemnifying party
thereunder), with the same force and effect as if originally named therein, as a
Guarantor, and as if such party  executed the Purchase Agreement on the date
thereof.


2. Representations, Warranties and Agreements. Each of the Guarantors party
hereto represents and warrants to, and agrees with, the Initial Purchasers on
and as of the date hereof that:


(a) it has full right, power and authority to execute and deliver this Joinder
Agreement and to perform its obligations hereunder and thereunder; and all
action (corporate or other) required to be taken by such Guarantor, as
applicable, for the due and proper authorization, execution and delivery of each
of the Note Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken; and
 


1

--------------------------------------------------------------------------------

(b) the representations, warranties and agreements of such Guarantor, as
applicable, set forth in the Purchase Agreement are true and correct on and as
of the date hereof.


3. Full Force and Effect of Purchase Agreement. This Joinder Agreement does not
cancel, extinguish, limit or otherwise adversely affect any right or obligation
of the parties under the Purchase Agreement. The parties hereto acknowledge and
agree that all of the provisions of the Purchase Agreement shall remain in full
force and effect.


4. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, and other statements of the Company and the
Guarantors or their officers and of the Initial Purchasers set forth in or made
pursuant to this Joinder Agreement will remain in full force and effect,
regardless of any termination of this Joinder Agreement or investigation or
statement made by or on behalf of the Initial Purchasers or the Company or the
Guarantors, or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Notes.


5. Governing Law & Venue.  This Joinder Agreement and any claim, controversy or
dispute arising under or related to this Joinder Agreement shall be governed by
and construed in accordance with the laws of the State of New York.  The Company
and each of the Guarantors agree that any suit, action or proceeding arising out
of or based upon this Joinder Agreement or the transactions contemplated hereby
may be instituted in any State or U.S. federal court in The City of New York and
County of New York, and waives any objection that such party may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the exclusive jurisdiction of such courts in any suit, action or
proceeding.


6. Waiver of Jury Trial.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Joinder
Agreement or the transactions contemplated hereby


7. Counterparts. This Joinder Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication,
including, without limitation, electronic transmission), each of which shall be
an original and all of which together shall constitute one and the same
instrument.


8. Amendments or Waivers. No amendment or waiver of any provision of this
Joinder Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties hereto.


9. Headings. The section headings used herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
2

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this letter agreement by signing in the space provided below.




SPC DIVESTITURE, INC.
ALENT USA HOLDING, INC.
ALENT INVESTMENTS, INC.
COOKSON PIGMENTS, INC.
AI DIVESTITURES, INC.
COOKSON HOLDING COMPANY
ALENT, INC.
M & P COMPOUNDING, INC.

   
By:
/s/ Joseph M. Creighton    
Name:
Joseph M. Creighton   
Title:
Treasurer       
OMI INTERNATIONAL CORPORATION
EI LIQUIDATION, INC.
AR MEXICAN HOLDINGS, INC.
ENTHONE INC.
ALPHA METALS, INC. 
   
By:
/s/ Joseph M. Creighton    
Name:
Joseph M. Creighton    
Title:
Assistant Treasurer   

 
 
3

--------------------------------------------------------------------------------